Citation Nr: 0504820	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.  

2.  Entitlement to service connection for the loss of a right 
kidney.  

3.  Entitlement to service connection for residuals of dental 
trauma.  

4.  Entitlement to service connection for residuals of a cold 
injury to the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1950 to August 1954.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In a statement received in January 2001, the veteran 
discussed an injury to his right foot while in the military.  
He reported that the injury has always been tender.  The 
Board construes this as an informal claim for service 
connection for a right foot injury, and the matter is 
referred to the RO for consideration.  

In November 2004, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  

The issue of entitlement to service connection for residuals 
of a cold injury to the feet is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The record does not show that the veteran had a low back 
injury in service.  Treatment for complaints of low back pain 
is not indicated until many years after service discharge.  

3.  The record does not show that the veteran had an injury 
to the back in service.  Current treatment for genitourinary 
complaints, to include a finding of no right kidney, is not 
documented in the record until the 1990's, many years after 
service discharge.  

4.  The veteran does not have any dental condition due to a 
combat wound or other in-service dental trauma, and he was 
not a prisoner of war (POW).

5.  The veteran is not shown to have dental condition related 
to injury, disease or event of his military service, other 
than for teeth numbered 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 14, 
18, 19, 20, and 29, for which service connection was 
established for treatment purposes in August 1955.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).  

2.  Loss of the right kidney was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2004).  

3.  The veteran does not have a dental disorder for 
compensation purposes which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.381 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in May 2003, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and medical opinions 
have been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the May 2003 letter sent to the veteran from 
RO, the veteran was informed that he should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  



Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  

Contentions

The veteran contends that during service at Love Field in 
Dallas Texas, he injured his back after an electric shock 
threw him into a work bench where he injured his back.  He 
states that he was given no medical attention at that time.  
He also contends that in September 1950, he was struck in the 
jaw, upper lip and cheek.  He states that two years after 
this he started having abscessed teeth which had to be 
pulled.  He reports continuing problems with abscesses and 
stated that his dentists all stated that he must have had a 
severe blow to the teeth at some time in the past to have 
caused all of the abscesses that he had.  He states that it 
was his belief that this problem was tied to the incident in 
service.  The veteran reports that while in Korea in March 
and April 1953, he injured his back and right kidney.  He 
states that he fell during an air raid, and landed on the 
right side of his back.  He indicates that he went to the 
dispensary the next day, after having pain and urinating 
blood, but left after the Korean doctor directed him to the 
VD clinic.  He states that two days later he went to a Navy 
facility and subsequently was taken to a Naval vessel by a 
ships doctor.  He states that he was told that he had 
severely injured his right kidney.  Medication was 
prescribed.  

A Low Back Disability

The veteran's service medical records contain no complaint, 
diagnosis or treatment for a low back complaint or injury.  
His July 1954 separation examination report shows his spine 
to he clinically normal.  

Private medical records show treatment for low back 
complaints beginning in the 1980's, when the veteran 
complained of low back pain.  In 1996, he complained of 
constant lumbago.  He has undergone continuing private 
treatment for back pain into the 2000's.  

Discussion

In this case, there is no showing of an inservice back injury 
and no indication of treatment for low back complaints until 
the 1980's many years after service.  The veteran has been 
found to have complaints of pain; however a definitive 
diagnosis for a low back disability is not of record.  Pain 
is not analogous to disability.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, absent a 
showing of inservice injury, and a current disability which 
could be linked to service, the claim cannot be granted.  

Loss of Right Kidney

The veteran's service medical records show no complaint, 
diagnosis or treatment for an injury to the kidney.  At 
separation in July 1954, his genitourinary system was noted 
to be clinically normal.  

Private records show that in October 1992, the veteran 
underwent a renal ultrasound.  It was noted that a right 
kidney was not identified.  The report noted that a search 
for an ectopic location failed to demonstrate a kidney in the 
pelvis or elsewhere in the abdomen.  It was also noted that 
the veteran had not had a nephrectomy.  In August 1996, the 
veteran gave a history of blood in the urine following an 
injury to the back in Korea and none since the kidney 
atrophied.  

Discussion

In this case, there is no showing of an inservice back injury 
and no indication of treatment for genitourinary complaints 
until the 1990's many years after service.  Thus, absent a 
showing of inservice injury, no current disability could be 
linked to service, and the claim cannot be granted.  

Dental 

In this case, the veteran has claimed service connection for 
residuals of dental trauma.  In order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service, or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131.

Service connection for dental conditions will be established 
as follows: (a) treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in § 17.161 of this chapter.  

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service. 
When applicable, the rating activity will determine whether 
the condition is due to combat or other inservice trauma, or 
whether the veteran was interned as a prisoner of war.

(c) In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.

(d) The following principles apply to dental conditions noted 
at entry and treated during service: (1) teeth noted as 
normal at entry will be service connected if they were filled 
or extracted after 180 days or more of active service; (2) 
teeth noted as filled at entry will be service connected if 
they were extracted, or the existing filling was replaced, 
after 180 days or more of active service; (3) teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service. However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected; (4) teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service; (5) teeth noted at entry as 
nonrestorable will not be service connected, regardless of 
treatment during service; (6) teeth noted as missing at entry 
will not be service connected, regardless of treatment during 
service.

(e) The following will not be considered service connected 
for treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or inservice trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.

(f) Teeth extracted because of chronic periodontal disease 
will be service connected only if they were extracted after 
180 days or more of active service. 38 C.F.R. § 3.381. 




Discussion

A review of the record shows no evidence of inservice dental 
trauma.  The regulations listed above specifically prohibit 
service connection for purposes of compensation where the 
disability involves replaceable missing teeth.  There is no 
evidence of any ancillary injury or residual impact involving 
the palate, the jaw, or other bone or muscles of the mouth.  
With there being no evidence of any trauma prior to or 
resulting from removal of the teeth, the removal of any teeth 
during service does not warrant service connection.  Service 
connection for loss of teeth in service is not in order since 
there is no disability for which compensation may be 
established.  In view of the foregoing, the veteran has not 
presented a legal claim for a VA benefit.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  As he has not done so, his appeal 
must be denied. Under the circumstances, service connection 
for compensation purposes is not warranted.

Summary

In considering these claims, the Board has considered the 
veteran's statements and the lay statements he has submitted.  
In a September 2000 statement, a service comrade stated that 
he recalled nightly attacks when he and the veteran were 
stationed in Seoul Korea, and that a surprise attack occurred 
in April or May 1953.  However, the individual did not state 
that he witnessed the veteran being injured or complaining of 
an injury to the back at that time.  Another service comrade 
reported that while at Love Field around 1954, the veteran 
was working on a transmitter, and that when he keyed the 
microphone he heard a grunt coming from the radio van.  He 
reported that he knew that he had sent a shock to your torso.  
This individual did not indicate that he witnessed the 
veteran suffering an injury to his back.  However, even if 
these statements are considered adequate to show inservice 
injury, as to the back, there is no showing of a current back 
disorder in the file, and there is no showing that any 
current back disorder is related to service.  As to the 
kidney disorder, there is nothing in the record to show a 
medical nexus between the veteran's service and his right 
kidney loss.  

The record does not show that the veteran has the medical 
expertise that would render competent any statements 
requiring a medical conclusion or as to the relationship 
between military service and any current disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2004).  Competent medical evidence is considered 
more probative than competent lay evidence.  Thus based on 
the objective evidence of record, the claims must be denied.  


ORDER

Service connection for residuals of a low back injury is 
denied.  

Service connection for the loss of a right kidney is denied.  

Service connection for residuals of dental trauma is denied.  


REMAND

The veteran seeks service connection for residuals of a cold 
injury to the feet.  He claims that he was stationed in Korea 
in December 1952 and January 1953, and that he suffered 
frostbite on the toes and outside edges of the feet due to 
prolonged exposure to cold.  He reports that he was treated 
by a medic, given medication, and returned to his unit.  He 
states that since that time, he has had numbness in his feet.  
The veteran's service personnel records have not been 
located, although an attempt has been made to secure them.  
His DD Form 214 shows that he received the Korean Service 
Medal, which confirms that he was stationed in Korea during 
service.  

The veteran maintains in support of his claim, that he 
incurred cold injuries of the feet in Korea.  The Board finds 
that the proposition that the veteran sustained cold injuries 
of the feet during service in Korea could be consistent with 
the "places, types and circumstances of his service" as shown 
by his DD 214 and some of the medical findings.  See 38 
C.F.R. § 3.303(a) (2004).  Accordingly, the medical evidence 
of current disability of the feet is pertinent to his claim.  

The veteran was examined by VA in March 2001 for cold injury.  
The claims file was reviewed by the examiner.  The examiner 
found after examining the veteran that there was no evidence 
of frostbite to the feet, and that the foot examination was 
normal.  He also underwent a VA feet examination in March 
2001.  That examiner described discoloration of the feet 
giving the appearance of a vascular insufficiency type of 
problem.  Sensation was noted to be decreased.  The examiner 
stated that the veteran had a combination of problems which 
are related to his frostbite and peripheral vascular disease.  
The veteran has argued that there is a conflict of opinion by 
the VA medical professionals regarding his claim for 
residuals of cold injury to the feet.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence (to 
specifically include V A or private 
medical evidence) not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit. 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  If any records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  The RO should schedule the veteran 
for a VA cold injuries examination by an 
examiner who has not previously examined 
him, to determine whether he currently 
has a disability or disabilities of the 
feet that are related to cold exposure.  

The claims file must be reviewed in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that this has been accomplished.  
Any necessary tests should be performed.  
The examination report must list all 
diagnoses found concerning the feet.  For 
each disorder found, the examiner must 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
is related to an injury that the veteran 
encountered, during service, including 
cold injury.  The opinion must be 
accompanied by complete rationale.

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, which includes all 
appropriate laws and regulations, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The veteran should be given an 
opportunity to respond.  


Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


